EXHIBIT 10(c)

HARRIS CORPORATION

2005 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

TERMS AND CONDITIONS

(AS OF JUNE 29, 2013)

1.           Restricted Stock Unit Award — Terms and Conditions.  Under and
subject to the provisions of the Harris Corporation 2005 Equity Incentive Plan
(As Amended and Restated Effective August 27, 2010, and as may be further
amended from time to time, the “Plan”) and upon the terms and conditions set
forth herein (these “Terms and Conditions”), Harris Corporation (the
“Corporation”) has granted to the employee receiving these Terms and Conditions
(the “Employee”) a Restricted Stock Unit Award (the “Award”) of such number of
restricted stock units as set forth in the Award Notice (as defined below) from
the Corporation to the Employee (such units, as may be adjusted in accordance
with Section 1(c) of these Terms and Conditions, the “Restricted Units”). At all
times, each Restricted Unit shall be equal in value to one share of common
stock, $1.00 par value per share (the “Common Stock”), of the Corporation (a
“Share”). Such Award is subject to the following Terms and Conditions (these
Terms and Conditions, together with the Corporation’s letter or notice to the
Employee specifying the Restricted Units subject to the Award, the Restriction
Period, the form of payment of the Award and certain other terms (the “Award
Notice”), are referred to as the “Agreement”).

(a)        Restriction Period.  For purposes of this Agreement, the Restriction
Period is the period beginning on the grant date and ending as set forth in the
Award Notice (the “Restriction Period”). The Board Committee may, in accordance
with the Plan and to the extent permitted by Section 409A of the Code (if
applicable), accelerate the expiration of the Restriction Period as to some or
all of the Restricted Units at any time.

(b)        Payout of Award.  Provided the Award has not previously been
forfeited, as soon as administratively practicable following the expiration of
the Restriction Period, but in no event later than sixty (60) days following the
expiration of the Restriction Period, (i) if the Award Notice specifies that the
Restricted Units are to be paid in Shares, the Corporation shall issue to the
Employee in a single payment the number of Shares underlying the Restricted
Units; or (ii) if the Award Notice specifies that the Restricted Units are to be
paid in cash, the Corporation shall pay to the Employee a single lump sum cash
payment equal to the Fair Market Value (as of the date of the expiration of the
Restriction Period) of the number of Shares underlying the Restricted Units. If
the Award is to be paid in Shares, upon payout the Corporation shall at its
option, cause such Shares as to which the Employee is entitled pursuant hereto:
(i) to be released without restriction on transfer by delivery to the custody of
the Employee of a stock certificate in the name of the Employee or his or her
designee or (ii) to be credited without restriction on transfer to a book-entry
account for the benefit of the Employee or his or her designee maintained by the
Corporation’s stock transfer agent or its designee.

(c)        Rights During Restriction Period; Dividend Equivalents.    During the
Restriction Period, the Employee shall not have any rights as a shareholder with
respect to the Shares underlying the Restricted Units. During the Restriction
Period, if the Corporation pays a

 

Page  1



--------------------------------------------------------------------------------

dividend or makes other distributions on the Common Stock, the Employee shall be
entitled to receive dividend equivalents, in cash, in the case of a cash
dividend or cash distribution, or other property, in the case of a non-cash
dividend or non-cash distribution, as applicable, paid or distributed with
respect to the number of Shares underlying the Restricted Units. In the case of
a dividend or other distribution paid in a form other than securities of the
Corporation, such dividend equivalents will be paid to the Employee as soon as
is practicable following payment of the dividend or other distribution to
holders of Common Stock, but no later than the end of the calendar year in which
the corresponding actual dividends or other distributions are paid to holders of
Common Stock. If any such dividend or other distribution is paid in securities
of the Corporation (including Shares), such dividend equivalents in respect of
such securities relating to the Restricted Units shall be subject to the same
restrictions and conditions as the Restricted Units in respect of which such
dividend equivalents were paid and shall be paid to the Employee in the manner
and at the time the Restricted Units are paid. If the number of outstanding
shares of Common Stock is changed as a result of a stock dividend, stock split
or the like, without additional consideration to the Corporation, the Restricted
Units subject to the Award shall be adjusted to correspond to the change in the
Corporation’s outstanding shares of Common Stock. If the Award Notice specifies
that the Restricted Units are to be paid in Shares, upon the expiration of the
Restriction Period and payout of the Award, the Employee may exercise voting
rights and shall be entitled to receive dividends and other distributions with
respect to the number of Shares to which the Employee is entitled pursuant
hereto.

2.           Prohibition Against Transfer. Until the expiration of the
Restriction Period and payout of the Award, the Award, the Restricted Units
subject to the Award, any interest in the Shares (in the case of a payout to be
made in Shares as specified in the Award Notice) or cash to be paid, as
applicable, related thereto, and the rights granted under these Terms and
Conditions and the Agreement are not transferable except by will or by the laws
of descent and distribution in the event of the Employee’s death. Without
limiting the generality of the foregoing, except as aforesaid, until the
expiration of the Restriction Period and payout of the Award, the Award, the
Restricted Units subject to the Award, any interest in the Shares (in the case
of a payout to be made in Shares as specified in the Award Notice) or cash to be
paid, as applicable, related thereto, and the rights granted under these Terms
and Conditions and the Agreement may not be sold, exchanged, assigned,
transferred, pledged, hypothecated, encumbered or otherwise disposed of, shall
not be assignable by operation of law, and shall not be subject to execution,
attachment, charge, alienation or similar process. Any attempt to effect any of
the foregoing shall be null and void and without effect.

3.           Forfeiture; Termination of Employment.

(a)        Except in the event of a Change in Control covered by Section 4
herein, it shall be a condition to the vesting of Restricted Units and the
payment of Shares or cash following the expiration of the Restriction Period
that the Employee shall have remained continuously in the employ of the
Corporation for a minimum of one year from the grant date (the “Minimum Vesting
Period”), and in the event that the Minimum Vesting Period is not satisfied, the
Award and any Restricted Stock Units or right to payment of Shares or cash shall
be immediately forfeited upon the Employee’s termination of employment with the
Corporation. Except in the event of the death or permanent disability (as
determined by the Corporation) of the Employee covered in Section 3(b) herein or
a Change in Control covered in Section 4 herein

 

Page  2



--------------------------------------------------------------------------------

or as otherwise provided in the Award Notice, if the Employee ceases to be an
employee of the Corporation following satisfaction of the Minimum Vesting Period
but prior to the expiration of the Restriction Period:

(i)        for any reason other than (x) retirement after age 55 with ten or
more years of full-time service or (y) involuntary termination of employment of
the Employee by the Corporation other than for Misconduct, all Restricted Units
subject to the Award shall be automatically forfeited upon such termination of
employment; or

(ii)       due to (x) retirement after age 55 with ten or more years of
full-time service or (y) involuntary termination of employment of the Employee
by the Corporation other than for Misconduct, the Employee shall be vested in,
and entitled to receive a payout in respect of, a pro-rata portion of the
Restricted Units subject to the Award, and the remaining portion of the
Restricted Units subject to the Award shall be automatically forfeited as of the
date of such retirement or termination of employment. Such pro-rata portion
shall be measured by a fraction, of which the numerator is the number of days of
the Restriction Period during which the Employee’s employment continued, and the
denominator is the number of days of the Restriction Period. The Restriction
Period shall immediately expire with respect to such pro-rata portion that is
vested pursuant to the provisions of this Section 3(a)(ii), if any, and the
payout in respect of such pro-rata portion shall be made in the form specified
in Section 1(b) as soon as administratively practicable following such immediate
expiration of the Restriction Period, but in no event later than sixty (60) days
following such immediate expiration of the Restriction Period; provided,
however, that if the Award is subject to Section 409A of the Code, and if the
Employee is a Specified Employee (within the meaning of the Corporation’s
Specified Employee Policy for 409A Arrangements) as of the date the Employee
ceases to be an employee of the Corporation, then such payout shall be delayed
until and made during the seventh calendar month following the calendar month
during which the Employee ceased to be an employee of the Corporation (or, if
earlier, the calendar month following the calendar month of the Employee’s
death). “Misconduct” shall mean deliberate, willful or gross misconduct, as
determined by the Corporation.

(b)          If the Employee ceases to be an employee of the Corporation
following satisfaction of the Minimum Vesting Period but prior to the expiration
of the Restriction Period due to death or permanent disability (as determined by
the Corporation), the Employee’s heirs or beneficiaries or the Employee, as
applicable, shall be fully vested in, and entitled to receive a payout in
respect of, the total number of Restricted Units subject to the Award. In such
event, the Restriction Period shall immediately expire, and the payout in
respect of the Restricted Units subject to the Award as of the date of the
Employee’s death or permanent disability (as determined by the Corporation), if
any, shall be made in the form specified in Section 1(b) as soon as
administratively practicable following such immediate expiration of the
Restriction Period, but in no event later than sixty (60) days following such
immediate expiration of the Restriction Period; provided, however, that in the
case of the immediate expiration of the Restriction Period due to permanent
disability (as determined by the Corporation) pursuant to the provisions of this
Section 3(b), if the Award is subject to Section 409A of the Code, and if the
Employee is a Specified Employee (within the meaning of the Corporation’s
Specified Employee Policy for 409A Arrangements) as of the date he or she ceases
to be an employee of the Corporation, then such payout shall be delayed until
and made during the seventh calendar

 

Page  3



--------------------------------------------------------------------------------

month following the calendar month during which the Employee ceased to be an
employee of the Corporation (or, if earlier, the calendar month following the
calendar month of the Employee’s death).

4.           Change in Control.  Upon a Change in Control that qualifies as a
“change in control event” within the meaning of Treasury Regulation
§1.409A-3(i)(5), then the Employee shall be fully vested in, and entitled to
receive a payout in respect of, the total number of Restricted Units subject to
the Award, the Restriction Period shall immediately expire and the payout in
respect of the Restricted Units subject to the Award shall be made in the form
specified in Section 1(b) as soon as administratively practicable, but in no
event later than sixty (60) days following such Change in Control. In the event
of a Change in Control that does not qualify as a “change in control event”
within the meaning of Treasury Regulation §1.409A-3(i)(5), then the Employee
shall be fully vested in, and entitled to receive a payout in respect of, the
total number of Restricted Units subject to the Award; provided, however, that
such Restricted Units shall continue to be subject to the Restriction Period
until the expiration thereof, at which time the payout in respect of the
Restricted Units shall be made in the form and at the time specified in
Section 1(b), 3(a)(ii) or 3(b), as applicable (and deeming Section 3(a)(ii) to
apply in the event that the Employee ceases to be an employee of the Corporation
prior to the expiration of the Restriction Period for any reason other than
death or permanent disability (as determined by the Corporation)).

5.           Protective Covenants.  In consideration of, among other things, the
grant of the Award to the Employee, the Employee acknowledges and agrees, by
acceptance of the Award, to the following provisions:

(a)        Non-Solicitation.  During the Protective Covenant Period, the
Employee shall not, directly or indirectly, individually or on behalf of any
other employer or any other business, person or entity: (i) recruit, induce,
Solicit or attempt to recruit, induce or Solicit any Individual Employed by the
Corporation to terminate, abandon or otherwise leave or discontinue employment
with the Corporation; or (ii) hire or cause or assist any Individual Employed by
the Corporation to become employed by or provide services to any other business,
person or entity whether as an employee, consultant, contractor or otherwise.

(b)        Customer and Potential Customer Non-Interference.     During the
Protective Covenant Period, the Employee shall not, directly or indirectly,
individually or (i) on behalf of any other employer or any other business,
person or entity, entice, induce, Solicit or attempt or participate in enticing,
inducing or Soliciting, any Customer or Potential Customer of the Corporation to
cease or reduce or refrain from doing business with the Corporation; or (ii) on
behalf of any Competitive Business, entice, induce, Solicit or attempt or
participate in enticing, inducing or Soliciting, or accept or attempt or
participate in accepting, business from any Customer or Potential Customer of
the Covered Unit(s).

(c)        Non-Competition.  During the Protective Covenant Period, the Employee
shall not, directly or indirectly, as an employee, independent contractor,
consultant, officer, director, principal, lender or investor engage or otherwise
participate in any activities with, or provide services to, a Competitive
Business, without the prior written consent of the Senior Vice President, Human
Resources or other designated executive officer of the Corporation (which

 

Page  4



--------------------------------------------------------------------------------

consent shall be at such officer’s discretion to give or withhold). Nothing in
this Section 5(c) shall preclude the Employee from owning up to 1% of the equity
in any publicly traded company.

(d)          No Disparagement or Detrimental Comments.  During the Employee’s
employment with the Corporation and thereafter, the Employee shall not, directly
or indirectly, make or publish, or cause to be made or published, any statement,
observation or opinion, whether verbal or written, that criticizes, disparages,
defames or otherwise impugns or reasonably may be interpreted to criticize,
disparage, defame or impugn, the character, integrity or reputation of the
Corporation or its products, goods, systems or services, or its current or
former directors, officers, employees, agents, successors or assigns. Nothing in
this Section 5(d) is intended or should be construed to prevent the Employee
from providing truthful testimony or information to any person or entity as
required by law or fiduciary duties or as may be necessary in the performance of
the Employee’s duties in connection with the Employee’s employment with the
Corporation.

(e)          Confidentiality.  During the Employee’s employment with the
Corporation and thereafter, the Employee shall not use or disclose, except on
behalf of the Corporation and pursuant to and in compliance with its direction
and policies, any Confidential Information of (i) the Corporation or (ii) any
third party received by the Corporation which the Corporation is obligated to
keep confidential. This Section 5(e) will apply in addition to, and not in
derogation of, any other confidentiality or non-disclosure agreement that may
exist, now or in the future, between the Employee and the Corporation.

(f)          Consideration and Acknowledgment.  The Employee acknowledges and
agrees to each of the following: (i) the Employee’s acceptance of the Award and
participation in the Plan is voluntary; (ii) the benefits and rights provided by
the Agreement and Plan are wholly discretionary and, although provided by the
Corporation, do not constitute regular or periodic payments; (iii) the benefits
and compensation provided under the Agreement are in addition to the benefits
and compensation that otherwise are or would be available to the Employee in
connection with Employee’s employment with the Corporation and the grant of the
Award is expressly contingent upon the Employee’s agreement with the Corporation
contained in Sections 5 and 6; (iv) the scope and duration of the restrictions
in Section 5 are fair and reasonable; (v) if any provisions of Sections 5(a),
(b), (c), (d) or (e), or any part thereof, are held to be unenforceable, the
court making such determination shall have the power to revise or modify such
provision to make it enforceable to the maximum extent permitted by applicable
law and, in its revised or modified form, such provision shall then be
enforceable, and if the provision is not capable of being modified or revised so
that it is enforceable, it shall be excised from these Terms and Conditions
without affecting the enforceability of the remaining provisions; and (vi) the
time period of the Employee’s obligations under Sections 5(a), (b) and (c) shall
be extended by a period equal to the length of any breach of those obligations
by the Employee, in addition to any and all other remedies provided by these
Terms and Conditions or otherwise available to the Corporation at law or in
equity.

(g)          Definitions.  For purposes of Section 5 of these Terms and
Conditions, the following definitions shall apply:

 

Page  5



--------------------------------------------------------------------------------

(1)        “Competitive Business” means any business, person or entity that is
engaged, or planning or contemplating to engage within a period of twelve
(12) months, in any business activity that is competitive with the business and
business activities engaged in by the Covered Unit(s).

(2)        “Confidential Information” means confidential, proprietary or trade
secret information, whether or not marked or otherwise designated as
confidential, whether in document, electronic or other form, and includes, but
is not limited to, information that is not publicly known regarding finances,
business and marketing plans, proposals, projections, forecasts, existing and
prospective customers, vendor identities, employees and compensation, drawings,
manuals, inventions, patent applications, process and fabrication information,
research plans and results, computer programs, databases, software flow charts,
specifications, technical data, scientific and technical information, test
results and market studies.

(3)        “Corporation” means, and shall be deemed to include, the Corporation
and any Subsidiary.

(4)        “Covered Unit(s)” means: (i) during the period of the Employee’s
employment with the Corporation, each business unit of the Corporation; and
(ii) following the Employment Termination Date, each business unit of the
Corporation in or for which the Employee was employed or to which the Employee
provided services or about which the Employee obtained or had access to
Confidential Information, in each case of this clause (ii) at any time within
the twenty-four (24)-month period prior to the Employment Termination Date. The
Employee acknowledges and agrees that if the Employee is or was employed at a
segment level, the Employee is providing or has provided services to and for,
and has obtained and has or had access to Confidential Information about, each
business unit of such segment; and if the Employee is or was employed at the
corporate/headquarters level, the Employee is providing or has provided services
to and for, and has obtained and has or had access to Confidential Information
about, each business unit of the Corporation.

(5)        “Customer” means, with respect to the Corporation or the Covered
Unit(s), as the case may be, any business, person or entity who purchased any
products, goods, systems or services from the Corporation or such Covered
Unit(s) at any time during the preceding twenty-four (24) months (or, if after
the Employment Termination Date, the last twenty-four (24) months of the
Employee’s employment with the Corporation) and either with whom the Employee
dealt in the course of performing the Employee’s job duties for the Corporation
or about whom the Employee has or had Confidential Information.

(6)        “Employment Termination Date” means the date of termination of the
Employee’s employment with the Corporation, voluntarily or involuntarily, for
any reason, with or without cause.

(7)        “Individual Employed by the Corporation” means any employee of the
Corporation with whom the Employee dealt in the course of performing the
Employee’s job duties at any time during the preceding twelve (12) months (or,
if after the

 

Page  6



--------------------------------------------------------------------------------

Employment Termination Date, the last twelve (12) months of the Employee’s
employment with the Corporation).

(8)        “Potential Customer” means, with respect to the Corporation or the
Covered Unit(s), as the case may be, any business, person or entity targeted
during the preceding twelve (12) months (or, if after the Employment Termination
Date, the last twelve (12) months of the Employee’s employment with the
Corporation) as a customer to purchase any products, goods, systems or services
from the Corporation or such Covered Unit(s) and (i) with whom the Employee had
direct or indirect contact, (ii) for whom the Employee participated in the
development or execution of the plan to sell products, goods, systems or
services of the Corporation or such Covered Unit(s), or (iii) about whom the
Employee otherwise has or had Confidential Information.

(9)        “Protective Covenant Period” means the period of the Employee’s
employment with the Corporation and the twelve (12) month period following the
Employment Termination Date.

(10)      “Solicit” and “Soliciting” mean any direct or indirect communication
of any kind, regardless of who initiates it, that in any way invites, advises,
encourages or requests any person to take or refrain from taking any actions;
provided, for purposes of Section 5(a), the term “Solicit” excludes the
placement of general advertisements inviting applications for employment that
are not targeted to employees of the Corporation generally or any specific
employees of the Corporation.

6.            Remedies for Breach of Section 5.  (a) Forfeiture and
Clawback.  The Employee agrees, by acceptance of the Award, that if the Employee
breaches any provision of Sections 5(a), (b), (c), (d) or (e), in addition to
any and all other remedies available to the Corporation, (i) the Award and all
Restricted Units subject to the Award and any rights with respect to the Award
and such Restricted Units shall upon written notice (which may be in electronic
form) immediately be forfeited and terminate and be cancelled; and (ii) the
Corporation shall have the right upon written notice (which may be in electronic
form) to reclaim and receive from the Employee all Shares and cash, as
applicable, issued or paid to the Employee in respect of the Restricted Units
pursuant to Sections 1(b) and 1(c) above, or to the extent the Employee has
transferred such Shares, the Fair Market Value thereof (as of the date such
Shares were transferred by the Employee) in cash and any such return of Shares
or payment of cash by the Employee which requires action on the part of the
Employee shall be made within five (5) business days following receipt of
written demand therefore.

(b)        Additional Relief.  The Employee agrees, by acceptance of the Award,
that: (i) the remedy provided for in Section 6(a) shall not be the exclusive
remedy available to the Corporation for a breach of the provisions of Sections
5(a), (b), (c), (d) or (e) and shall not limit the Corporation from seeking
damages or injunctive relief; and (ii) the Corporation’s remedies at law may be
inadequate to protect the Corporation against any actual or threatened breach of
the provisions of Sections 5(a), (b), (c), (d) or (e), and therefore, without
prejudice to any other rights and remedies otherwise available to the
Corporation at law or in equity (including, but not limited to, the rights under
Section 6(a)), in addition to and cumulative with

 

Page  7



--------------------------------------------------------------------------------

such rights, the Corporation shall be entitled to the granting of injunctive
relief in its favor and to specific performance without proof of actual damages
and without the requirement of posting of any bond or similar security.

(c)        Forum.   The Employee agrees, by acceptance of the Award, that any
judicial action brought with respect to the provisions of Sections 5 or 6 of
these Terms and Conditions may be filed in the United States District Court for
the Middle District of Florida or in the Circuit Court of Brevard County,
Florida and hereby consents to the jurisdiction of such courts and waives any
objection he/she may now or hereafter have to such venue.

(d)        Change in Control.  If a Change in Control shall occur, the
provisions of Sections 5 and 6 shall immediately terminate and be of no further
force and effect.

7.           Securities Law Requirements.  If the Award Notice specifies that
the Restricted Units are to be paid in Shares, the Corporation shall not be
required to issue Shares pursuant to the Award, to the extent required, unless
and until (a) such Shares have been duly listed upon each stock exchange on
which the Corporation’s Common Stock is then registered; and (b) a registration
statement under the Securities Act of 1933 with respect to such Shares is then
effective.

8.           Board Committee Administration.   The Board Committee shall have
authority, subject to the express provisions of the Plan as in effect from time
to time, to construe these Terms and Conditions and the Agreement and the Plan,
to establish, amend and rescind rules and regulations relating to the Plan, and
to make all other determinations in the judgment of the Board Committee
necessary or desirable for the administration of the Plan. The Board Committee
may correct any defect or supply any omission or reconcile any inconsistency in
these Terms and Conditions and the Agreement in the manner and to the extent it
shall deem expedient to carry the Plan into effect, and it shall be the sole and
final judge of such expediency.

9.           Incorporation of Plan Provisions.    These Terms and Conditions and
the Agreement are made pursuant to the Plan, the provisions of which are hereby
incorporated by reference. Capitalized terms not otherwise defined herein shall
have the meanings set forth for such terms in the Plan. In the event of a
conflict between the terms of these Terms and Conditions and the Agreement and
the Plan, the terms of the Plan shall govern.

10.         Compliance with Section 409A of the Code.   The Agreement and the
Plan are intended to be exempt from the provisions of Section 409A of the Code
to the maximum extent permitted by applicable law. To the extent applicable, it
is intended that the Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Employee. The Agreement and
the Plan shall be administered and interpreted in a manner consistent with this
intent, and any provision that would cause the Agreement or the Plan to fail to
satisfy Section 409A of the Code shall have no force and effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code and may be made by the Corporation
without the consent of the Employee). Notwithstanding the foregoing, no
particular tax result for the Employee with respect to any income recognized by
the Employee in connection with the Agreement is guaranteed, and the Employee
solely shall be responsible

 

Page  8



--------------------------------------------------------------------------------

for any taxes, penalties or interest imposed on the Employee in connection with
the Agreement. Reference to Section 409A of the Code will also include any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service.

11.       Data Privacy; Electronic Delivery.  By acceptance of the Award, the
Employee acknowledges and agrees that: (a) data, including the Employee’s
personal data, necessary to administer the Agreement may be exchanged among the
Corporation and its Subsidiaries and affiliates as necessary, and with any
vendor engaged by the Corporation to assist in the administration of equity
awards; and (b) unless and until revoked in writing by the Employee, information
and materials in connection with this Agreement or any awards under the Plan,
including, but not limited to, any prospectuses and plan document, may be
provided by means of electronic delivery (including by e-mail, by web site
access and/or by facsimile).

12.       Miscellaneous.   These Terms and Conditions and the other portions of
the Agreement: (a) shall be binding upon and inure to the benefit of any
successor of the Corporation; (b) shall be governed by the laws of the State of
Delaware and any applicable laws of the United States; and (c) except as
permitted under Sections 3.2, 12 and 13.6 of the Plan and Section 10 of this
Agreement, may not be amended without the written consent of both the
Corporation and the Employee. The Agreement shall not in any way interfere with
or limit the right of the Corporation or any Subsidiary to terminate the
Employee’s employment or service with the Corporation or any Subsidiary at any
time, and no contract or right of employment shall be implied by these Terms and
Conditions and the Agreement of which they form a part. For purposes of these
Terms and Conditions and the Agreement, (i) employment by the Corporation or any
Subsidiary or a successor to the Corporation shall be considered employment by
the Corporation and (ii) references to “termination of employment,” “cessation
of employment,” “ceases to be employed,” “ceases to be an Employee” or similar
phrases shall mean the last day actually worked (as determined by the
Corporation), and shall not include any notice period or any period of severance
or separation pay or pay continuation (whether required by law or custom or
otherwise provided) following the last day actually worked. If the Award is
assumed or a new award is substituted therefor in any corporate reorganization
(including, but not limited to, any transaction of the type referred to in
Section 424(a) of the Code), employment by such assuming or substituting
corporation or by a parent corporation or subsidiary thereof shall be considered
for all purposes of the Award to be employment by the Corporation.

 

Page  9